DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 11/4/2020 is acknowledged. Claims directed to non-elected Invention II are withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement, as set forth in the Office action mailed on 10/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). However, claim 10 directed to a non-elected invention remain withdrawn because withdrawn claim does not require all the limitations of an allowable claim 1.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the Claims:
Claim 10-18: (cancelled)
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a first electrode located on or above the principal surface, second electrodes which are located on or above the principal surface and which are one- or two-dimensionally arranged, and a photoelectric conversion film covering at least the second electrodes; forming a mask layer on the photoelectric conversion film, the mask layer being conductive and including a covering section covering a portion of the photoelectric conversion film that overlaps the second electrodes in plan view; and partially removing the photoelectric conversion film by immersing the base structure and the mask layer in an etchant”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
The most relevant prior art Bae et al. (US publication 2016/0246415 A1), (specifically fig. 4-11 and related text) and Lee et al. (US publication 2017/0220161 A1), (specifically fig. 5-8 and related text), disclose some limitations of the claimed invention (Bae et al. teaches photosensitive conductive layer (10, [0084-0097]) on a substrate (100) and patterning to form conductive pattern ([0084-0097], fig. 4-11) and Lee et al. teaches process of applying electrode member ([0122-0124], fig. 5-8) with the exception of the limitations as mentioned above.
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
However, none of the prior arts indicated above or the prior art made of record in form PTO-892, or found during the search, disclose all the limitations of claim 1. Because the prior arts of record, singly or in combination, neither anticipates nor render obvious the claimed invention as a whole, the independent claim 1 is deemed patentable. The depended claims are allowed for their dependency to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828